           Case 1:19-cv-10745-VEC Document 17
                                           18 Filed 04/13/20
                                                    04/17/20 Page 1 of 1
                                            LAW OFFICE OF
                                       DONALD J. WEISS
                                        830 LONG ISLAND AVENUE



MEMO ENDORSED
                                       DEER PARK, NEW YORK 11729
                                             212-967-4440
                                        DJWLAW@MINDSPRING.COM

                                                                    USDC SDNY
                                                                    DOCUMENT
   VIA ECF                                                          ELECTRONICALLY FILED
   Hon. Valerie E. Caproni                                          DOC #:
   United States District Court                                     DATE FILED: 4/17/2020
   Southern District of New York
   40 Centre Street, Room 443
   New York, NY 10007
   Re: Yancey v. Pomodoro Restaurant and Pizzeria Inc. et al
       1:19-cv-10745-VEC

   Dear Judge Caproni:

          An initial conference is scheduled in this matter for April 24, 2020. In light of current
  conditions and as the public accommodation is currently closed (so that the ADA claim could not
  currently proceed, in any event), I respectfully request an adjournment of at least 60 days.

          There have been no prior requests for adjournment. I contacted my adversary on April
  2nd requesting consent and received no reply. I propose reschedule dates of June 24, 25 or 26.

          Thank you for your time and attention herein.

                                                       Very truly yours,
                                                        Donald J. Weiss
                                                       Donald J. Weiss

Application GRANTED. The IPTC is adjourned to June 26, 2020, at 10:00
a.m. The parties' joint preconference letter and proposed Case Management
Plan are due no later than June 18, 2020.

SO ORDERED.


                           4/17/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
